Affirmed by unpublished PER CURIAM opinion. -
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John M. Dickson, Jr., appeals the district court’s order dismissing his civil complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) (2012). We have reviewed, the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dickson v. Sugg, No. 4:15-cv-00050-AWA-DEM (E.D.Va. July 2, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in *163the materials before this court and argument would not aid the decisional process.

AFFIRMED.